

115 HR 4461 IH: Continuation of Useful Resources to States Act
U.S. House of Representatives
2017-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4461IN THE HOUSE OF REPRESENTATIVESNovember 28, 2017Mr. Brady of Texas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend subpart 2 of part B of title IV of the Social Security Act to extend State court funding
			 for child welfare, and for other purposes.
	
 1.Short titleThis Act may be cited as the Continuation of Useful Resources to States Act or COURTS Act. 2.Extension of State court funding for child welfare (a)In generalSection 436(a) of the Social Security Act (42 U.S.C. 629f) is amended by striking 2012 through 2016 and inserting 2018 through 2022.
 (b)Program changesSection 438 of such Act (42 U.S.C. 629h) is amended— (1)in subsection (a)—
 (A)in paragraph (2)— (i)in subparagraph (A), by inserting in a timely and complete manner before , as set forth; and
 (ii)in subparagraph (C), by striking the semicolon and inserting , including by training judges, attorneys, and other legal personnel.; and (B)by striking paragraphs (3) and (4);
 (2)in subsection (b)— (A)by striking paragraph (2);
 (B)by striking all that precedes be eligible to receive and inserting the following:  (b)ApplicationsIn order to; and
 (C)in the matter preceding paragraph (2)— (i)by moving the matter 2 ems to the left;
 (ii)in subparagraph (A)— (I)by striking (A) in the case of a grant for the purpose described in subsection (a)(3), and inserting (1); and
 (II)by inserting use not less than 30 percent of grant funds to before collaborate; (iii)in subparagraph (B), by striking (B) in the case of a grant for the purpose described in subsection (a)(4), and inserting (2); and
 (iv)in subparagraph (C), by striking (C) in the case of a grant for the purpose described in subsection (a), and inserting (3); (3)by striking subsection (c) and inserting the following:
					
						(c)Amount of grant
 (1)In generalFrom the amounts reserved under sections 436(b)(2) and 437(b)(2) for a fiscal year, each highest State court that has an application approved under this section for the fiscal year shall be entitled to payment of an amount equal to the sum of—
 (A)$255,000; and (B)the amount described in paragraph (2) with respect to the court and the fiscal year.
 (2)Amount describedThe amount described in this paragraph with respect to a court and a fiscal year is the amount that bears the same ratio to the total of the amounts reserved under sections 436(b)(2) and 437(b)(2) for grants under this section for the fiscal year (after applying paragraphs (1)(A) and (3) of this subsection) as the number of individuals in the State in which the court is located who have not attained 21 years of age bears to the total number of such individuals in all States with a highest State court that has an approved application under this section for the fiscal year.
 (3)Indian tribesFrom the amounts reserved under section 436(b)(2) for a fiscal year, the Secretary shall, before applying paragraph (1) of this subsection, allocate $1,000,000 for grants to be awarded on a competitive basis among the highest courts of Indian tribes or tribal consortia that—
 (A)are operating a program under part E, in accordance with section 479B; (B)are seeking to operate a program under part E and have received an implementation grant under section 476; or
 (C)have a court responsible for proceedings related to foster care or adoption.; (4)in subsection (d), by striking 2012 through 2016 and inserting 2018 through 2022; and
 (5)by striking subsection (e). (c)Effective dateThe amendments made by this section shall take effect on October 1, 2017.
 3.Adjustment to the TANF Contingency Fund for State Welfare ProgramsSection 403(b)(2) of the Social Security Act (42 U.S.C. 603(b)(2)) is amended by striking $608,000,000 and inserting $408,000,000, and for fiscal year 2019 such sums as are necessary for payment to the Fund in a total amount not to exceed $608,000,000.
		